NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GREGORY EDWARD GOODMAN,                         No.    20-15310

                Plaintiff-Appellant,            D.C. No. 2:17-cv-04233-DJH

 v.
                                                MEMORANDUM*
LAURA DONNELLY, individual & official
capacity; et al.,

                Defendants-Appellees,

and

LAURIE LECLAIR; et al.,

                Defendants.

                   Appeal from the United States District Court
                             for the District of Arizona
                   Diane J. Humetewa, District Judge, Presiding

                           Submitted August 19, 2021**

Before: GOODWIN, CANBY, and SILVERMAN, Circuit Judges.

      Gregory Edward Goodman, formerly an inmate in the custody of the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Arizona Department of Corrections (“ADC”), appeals pro se the district court’s

summary judgment in his action under 42 U.S.C. § 1983 alleging that defendants

violated his Eighth Amendment rights by providing a vegan diet that is

nutritionally deficient. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo, Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006), and we affirm.

      The district court properly granted summary judgment for Donnelly, a

registered dietician who developed the ADC’s vegan diet, because Goodman did

not raise a triable dispute as to whether she knew of the health issues that he

allegedly suffered due to the vegan diet. See Farmer v. Brennan, 511 U.S. 825, 837

(1994) (prison officials violate the Eighth Amendment only if they both know of

and disregard an excessive risk to an inmate’s health or safety).

      The district court properly granted summary judgment for Johnson, the

ADC’s Facility Health Administrator, because Goodman did not raise a triable

dispute, first, as to whether she “participated in or directed [any] violations, or

knew of the violations and failed to act to prevent them,” Taylor v. List, 880 F.2d

1040, 1045 (9th Cir. 1989), and second, as to whether Johnson’s inaction caused

him any harm, see Jett, 439 F.3d at 1096 (Eighth Amendment claim requires a

showing of harm caused by defendant’s deliberate indifference).

      We do not consider Goodman’s contention that the district court erred in

denying an unspecified request for documents. See Padgett v. Wright, 587 F.3d


                                           2
983, 985 n.2 (9th Cir. 2009) (per curiam) (declining to consider matters not

specifically raised and argued in the opening brief).

      AFFIRMED.




                                          3